AFFIRM; and Opinion Filed May 2, 2013.




                                          S
                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00076-CR

                              OLIVIA ANN COATS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 9
                                   Dallas County, Texas
                          Trial Court Cause No. MB09-58012-K

                               MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill and Murphy
                                   Opinion by Justice O’Neill
       Appellant Olivia Ann Coats was charged with misdemeanor driving while intoxicated. A

jury found her guilty, and the trial court sentenced her to 180 days confinement, probated for

eighteen months, and a $1,000.00 fine. On appeal, she argues the trial court erred by failing to

question one of the jurors regarding his knowledge and opinion of a witness he knew to

determine whether he could be fair and impartial. She also contends the trial court erred by

refusing to allow defense counsel to impeach the complainant with proof of a false injury claim.

We affirm the trial court’s judgment. Because the factual background involving the DWI is not

relevant to disposition of the appeal and the parties are familiar with the facts, we need not recite

them here. TEX. R. APP. P. 47.1.
                                      Juror Questioning

       In her first issue, appellant contends the trial court abused its discretion by failing to

thoroughly question juror White, the jury foreman and a Dallas police officer, to determine

whether he could be impartial because he knew the State’s main witness, Officer Bret Tate.

       The record shows the trial judge called White into the courtroom to discuss whether he

knew any of the State’s witnesses. The exchange outside the presence of the jury was as follows:

              The Court: I just want to ask you a question. You work for the
              Dallas Police Department; is that correct?


              Juror Mr. White: Yes, ma’am.


              The Court: I just want to go over a list of witnesses. Officer
              Foreman, Officer Bret Tate, Officer Gillespie testified yesterday—
              and Officer Gonzales. Do you know Officer Foreman and
              Gonzales?


              [Prosecutor]: I think it’s Ryan Gillespie and maybe Steven
              Foreman.


              The Court: We’re going to find out.


              [Prosecutor]: Judge, it would be Steve Foreman, Margarito
              Gonzales, and Ryan Gillespie and Bret Tate.


              The Court: They are with the Dallas Police Department. If you
              know any of them, would that have any influence on your verdict?


              Juror Mr. White: No.


              The Court: You will decide this case based on the evidence you
              see?


              Juror Mr. White: Yes.



                                               2
               The Court: Thank you. You may go back out.


               [Defense Counsel]: Thank you, officer.


       To preserve a complaint for appellate review, a party must present a timely, specific

objection at trial. TEX. R. APP. P. 33.1; Dixon v. State, 2 S.W.3d 263, 265 (Tex. Crim. App.

1998). The objection also must be made at the earliest possible opportunity. Dixon, 2 S.W.3d at

265.

       Appellant complains the trial court’s “cursory questions did nothing to determine the

extent of the relationship or friendship of White with any of his fellow officers who testified at

trial.” However, the official transcript before us does not reflect defense counsel objected to the

trial court’s “cursory questioning” or that defense counsel requested to ask White further

questions. Thus, she failed to preserve her complaint for review. TEX. R. APP. P. 33.1.

       While we acknowledge the motion for new trial hearing contains testimony insinuating

the court reporter may not have transcribed this portion of the record accurately, appellant has

not complained on appeal that (1) the record is inaccurate under appellate rule 34.6(e), or that (2)

the trial court erred by denying her motion for new trial. Accordingly, appellant’s first issue is

overruled.

                                          Impeachment

       In her second issue, appellant alleges the trial court abused its discretion by failing to

allow her to impeach the complainant with proof of a false injury. The record before us does not

support her claim.

       Peter Marino, the complainant, testified during trial. He claimed that he suffered a torn

bicep as a result of the accident with appellant. On cross-examination, appellant questioned him

regarding his injuries, and Marino admitted he had been injured before in an unrelated assault.


                                                 3
Marino also admitted he did not tell any of the officers at the scene he was injured. However,

nothing in the trial record indicates appellant tried to impeach Marino by introducing his medical

records, and that the trial court denied her attempts.

       The trial court cannot abuse its discretion by excluding evidence that was never presented

to it. See, e.g., Casey v. State, 215 S.W.3d 870, 879 (Tex. Crim. App. 2007) (a trial court’s

decision to admit or exclude evidence is reversed only if that decision is clearly wrong and

outside the zone of reasonable disagreement); TEX. R. APP. P. 33.1. Moreover, as noted above,

appellant has not raised an issue on appeal challenging the accuracy of the record. See TEX. R.

APP. P. 34.6(e). Further, any argument or objection in her motion for new trial is untimely.

Soloman v. State, No. 05-96-01246-CR, 1998 WL 252149, at *3 (Tex. App.—Dallas May 20,

1998, no pet.) (not designated for publication). Appellant’s second issue is overruled.

                                            Conclusion

       Having overruled appellant’s issues, we affirm the trial court’s judgment.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE

Do No Publish
TEX. R. APP. P. 47

120076F.U05




                                                  4
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT




Olivia Ann Coats, Appellant                        On Appeal from the County Criminal Court
                                                   No.      9,    Dallas    County,      Texas
No. 05-12-00076-CR                       V.        Trial Court Cause No. MB09-58012-K.
                                                   Opinion delivered by Justice O'Neill,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Murphy participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered this 2nd day of May, 2013.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE




                                              5